 




Exhibit 10.9

SENIOR SECURED PROMISSORY NOTE




$___________________

_______, 2016




FOR VALUE RECEIVED, ECOSPHERE DEVELOPMENT COMPANY LLC, a Washington limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
the order of _______________, a ________________ company (the “Lender”), at the
offices of Lender at _____________________________, or at such other place as
the Lender or any holder hereof may from time to time designate, the principal
sum of ________________________ in lawful money of the United States of America.
  The due date of this Promissory Note (the “Note”) shall be on a date which is
59 months after the First Payment Date or earlier as hereinafter provided,
together with interest as set forth herein and all other Obligations.  In no
event shall the First Payment Date be later than May 15, 2017. The First Payment
Date  means a day four months after the later of the date that Galaxy Groves,
LLC  (“GG”)  receives a certificate of occupancy from the local authorities and
the issuance of a license to grow marijuana from the Washington Liquor Control
Board. This Note evidences loans advanced for the benefit of the Borrower on or
about the date hereof, and all other Obligations (as hereinafter defined).

1.    

Payments.




(a)  Borrower hereby promises to pay interest to Lender on the unpaid principal
balance hereof and on all other outstanding Obligations hereunder at an interest
rate equal to fifteen Percent (15%) per annum.  All computations of interest
shall be made on the basis of a year of 360 days, in each case for the actual
number of days (including the first day as well as the date of payment)
occurring in the period for which such interest is payable.  Such interest shall
accrue from and after the date hereof and be paid in lawful money of the United
States of America at said office or place on the due date , or earlier as
hereinafter provided.  Immediately upon the occurrence of an Event of Default
and until this Note has been paid in full, without notice by Lender, all
Obligations outstanding hereunder shall accrue interest at a rate equal to
nineteen percent (19%) per annum.  Any payment of interest or any other
Obligation that becomes due on a day that is not a Business Day shall become due
on the next following Business Day.  Notwithstanding the foregoing, interest
payable upon and after the occurrence of an Event of Default, together with
principal and all other Obligations, shall be payable upon demand (provided,
that, upon the occurrence of any Event of Default described in Sections 5(b),
5(c) and 5(d) of this Note, all Obligations shall automatically become
immediately due and payable).




(b)  Commencing on the First Payment Date, and thereafter on the first day of
every month for 59 additional months, Borrower hereby promises to pay to Lender
the amount of $29,166.67 in immediately available funds in respect of principal
and interest payable under this Note; each such payment shall consist of
$16,666.67 of principal and $12,500.00 of interest.  Payments of principal and
interest due and payable hereunder and not paid when due shall be added to
principal and interest thereon shall compound annually.








-1-




--------------------------------------------------------------------------------

 




2.  

Security.  All Obligations outstanding from time to time shall be secured by the
Collateral, as such term is defined in the Security Agreement.




3.  

Costs and Expenses.  From and after the date hereof, Borrower shall pay to
Lender on demand all reasonable costs, expenses, filing fees and taxes paid or
payable in connection with the administration, collection, liquidation,
enforcement and defense of the Obligations, Lender’s rights in the Collateral,
this Note, the other Loan Documents and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  i) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes and intangibles taxes, if applicable); ii) costs and expenses and fees for
insurance premiums, appraisal fees and search fees, together with Lender’s
customary charges and fees with respect thereto; iii) costs and expenses of
preserving and protecting the Collateral; iv) costs and expenses paid or
incurred in connection with obtaining payment of the Obligations, enforcing the
security interests and liens of Lender, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Note and the other
Loan Documents or defending any claims made or threatened against Lender arising
out of the transactions contemplated hereby and thereby (including preparations
for and legal and other consultations concerning any of the foregoing matters);
and v) the fees and disbursements of counsel (including legal assistants) to
Lender in connection with any of the foregoing.




4.  

Further Assurances.  At the request of Lender at any time and from time to time,
Borrower shall, at Borrower’s expense, duly execute and deliver, or cause to be
duly executed and delivered, such further agreements, documents and instruments,
and do or cause to be done such further acts as may be necessary or proper to
evidence, perfect, maintain and enforce the security interests and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Note or any of the other Loan Documents, including, without limitation
to reform this Note to re-confirm any payment obligation that is found to be
invalid or unenforceable, in a manner such that it becomes valid and
enforceable.  




5.  

Events of Default.  The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a)

 Borrower fails to pay any of the Obligations when due, or fails to cure any
default under or breach of any of its obligations under the Loan Documents
within 30 days notice by the Lender of the occurrence of such default or breach;

(b)

Borrower (i) makes an assignment for the benefit of creditors, (ii) makes or
sends notice of a bulk transfer or calls a meeting of its creditors or principal
creditors in connection with a moratorium or adjustment of the indebtedness due
to them, (iii) fails to generally pay its debts as such debts become due, (iv)
admits in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors, (v) institutes or has
instituted against it any proceeding seeking (A) the possession, foreclosure,
seizure, retention, sale or other disposition of, or other proceedings to
enforce security over, all or any substantial part of its assets, (B) to
adjudicate it a bankrupt or insolvent, (C) any liquidation, winding-up,
reorganization (in each case, other than as specifically permitted hereunder),
arrangement (other





-2-




--------------------------------------------------------------------------------

 




than as specifically permitted hereunder), protection, relief or composition of
it or its debts under any law relating to bankruptcy, insolvency,
reorganization, incorporation  law or relief of debtors including any plan of
compromise or arrangement or other similar corporate proceeding involving or
affecting its creditors, or (D) the entry of an order for relief or the
appointment of a receiver, trustee, interim receiver, receiver and manger,
liquidator, custodian, sequestrate or other similar official for it or for any
substantial part of its assets, and in the case of any such proceeding
instituted against it (but not instituted by it), either such proceeding shall
remain undismissed or unstayed for a period of 60 days, or any of the actions
sought in such proceeding (including the entry of an order for relief against it
or the appointment of a receiver, trustee, interim receiver, receiver and
manager, liquidator, custodian, sequestrator or other similar official for it or
for any substantial part of its assets) shall occur, or (vi) its board of
directors or other applicable governing body adopts any resolution or otherwise
authorizes action to approve any of the foregoing actions;  

(c)

a case or proceeding under the bankruptcy laws of the United States of America
now or hereafter in effect or other insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against Borrower or all or any part of its properties and such petition or
application is not dismissed within thirty (30) days after the date of its
filing or Borrower shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;

(d)

a case or proceeding under the bankruptcy laws of the United States of America
now or hereafter in effect or other insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed by
Borrower for all or any part of its property;

(e)

any material provision hereof or of any of the other Loan Documents shall for
any reason cease to be valid, binding and enforceable with respect to any party
hereto or thereto (other than Lender) in accordance with its terms, or any such
party shall challenge the enforceability hereof or thereof, or shall assert in
writing, or take any action or fail to take any action based on the assertion
that any provision hereof or of any of the other Loan Documents has ceased to be
or is otherwise not valid, binding or enforceable in accordance with its terms,
or any security interest provided for herein or in any of the other Loan
Documents shall cease to be a valid and perfected first priority security
interest in any of the Collateral purported to be subject thereto (except as
otherwise permitted herein or therein);

(f)  the maturity of indebtedness of the Borrower aggregating in excess of
$50,000 is accelerated or declared to be due in advance of its then maturity
date; or  




(g) the failure of any of the Grower Agreements to be in full force and effect.




6.

Remedies.

(a)

At any time an Event of Default exists or has occurred and is continuing, Lender
shall have all rights and remedies provided in this Note, the other Loan
Documents, the UCC and





-3-




--------------------------------------------------------------------------------

 




other applicable law, all of which rights and remedies may be exercised without
notice to or consent by Borrower except as such notice or consent is expressly
provided for hereunder or required by applicable law.  All rights, remedies and
powers granted to Lender hereunder, under any of the other Loan Documents, the
UCC or other applicable law, are cumulative, not exclusive and enforceable, in
Lender’s discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include, without limitation, the right to apply to a
court of equity for an injunction to restrain a breach or threatened breach by
Borrower.  Lender may at any time or times, proceed directly against Borrower to
collect the Obligations without prior recourse to the Collateral or any other
collateral.

(b)

Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Lender may upon notice to
Borrower, accelerate the payment of all Obligations and demand immediate payment
thereof to Lender (provided, that, upon the occurrence of any Event of Default
described in Sections 5(b), 5(c) and 5(d) of this Note, all Obligations shall
automatically become immediately due and payable).  

(c)

Without limiting the foregoing, or any of the Lender’s rights under the Security
Agreement, at any time an Event of Default exists or has occurred and is
continuing, Lender may, in its discretion (i) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral and/or (ii) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker's board, at any office of Lender or elsewhere) at such
prices or terms as Lender may deem reasonable, for cash, upon credit or for
future delivery, with the Lender having the right to purchase the whole or any
part of the Collateral at any such public sale, all of the foregoing being free
from any right or equity of redemption of Borrower, which right or equity of
redemption is hereby expressly waived and released by Borrower.  

(d)

 Borrower shall remain liable to Lender for the payment of any deficiency with
interest at the highest rate provided for herein and all costs and expenses of
collection or enforcement, including attorneys' fees and expenses as set forth
in Section 3 hereof.

7.

Waivers.




(a)

Lender shall not have any liability to Borrower (whether in tort, contract,
equity or otherwise) for losses suffered by Borrower in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Note, any other Loan Documents, or any act, omission or event occurring
in connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Lender, that the losses were the result of
acts or omissions constituting Lender’s gross negligence or willful misconduct
relating to this Note or the Loan Documents.  In any such litigation, Lender
shall be entitled to the benefit of the rebuttable presumption that it acted in
good faith and with the exercise of ordinary care in the performance by it of
the terms of this Note or the other Loan Documents.  Borrower:  (i) certifies
that neither Lender nor any representative, agent or attorney acting for or on
behalf of Lender has represented, expressly or otherwise, that Lender would not,
in the event of litigation, seek to enforce any of the waivers provided for in
this Note or any of the other Loan Documents and (ii) acknowledges that in
entering into this Note and the other





-4-




--------------------------------------------------------------------------------

 




Loan Documents, Lender is relying upon, among other things, the waivers and
certifications set forth in this Section and elsewhere herein and in the other
Loan Documents.




(b)

Borrower (i) waives diligence, demand, presentment, protest and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral, this Note and/or any of the other Loan Documents,
except such as are expressly provided for herein, (ii) agrees that it will not
be necessary for Lender to first institute suit in order to enforce payment of
this Note and (iii) consents to any one or more extensions or postponements of
time of payment, release, surrender or substitution of collateral security, or
forbearance or other indulgence, without notice or consent.  The pleading of any
statute of limitations as a defense to any demand against Borrower is expressly
hereby waived by Borrower.  No notice to or demand on Borrower which Lender may
elect to give shall entitle Borrower to any other or further notice or demand in
the same, similar or other circumstances.

(c)

Lender shall not, by any act, delay, omission or otherwise be deemed to have
expressly or impliedly waived any of its rights, powers and/or remedies unless
such waiver shall be in writing and signed by Lender as provided herein.  Any
such waiver shall be enforceable only to the extent specifically set forth
therein.  A waiver by Lender of any right, power and/or remedy on any one
occasion shall not be construed as a bar to or waiver of any such right, power
and/or remedy which Lender would otherwise have on any future occasion, whether
similar in kind or otherwise.

(d)

Borrower waives all rights to interpose any claims, deductions, setoffs or
counterclaims of any nature (other than compulsory counterclaims) in any action
or proceeding with respect to this Note, any of the other Loan Documents, the
Obligations, the Collateral or any matter arising therefrom or relating hereto
or thereto.

8.

Amendments and Waivers.




Neither this Note nor any other Loan Documents nor any terms hereof or thereof
may be amended, waived, discharged or terminated unless such amendment, waiver,
discharge or termination is in writing signed by Lender, and as to amendments to
any of the Loan Documents, also by Borrower and such amendment, waiver,
discharge or termination shall be effective and binding as to Lender only in the
specific instance and for the specific purpose for which given.  

9.

Interpretive Provisions.

(a)

All terms used herein which are defined in Article 1, Article 8 or Article 9 of
the UCC shall have the meanings given therein unless otherwise defined in this
Note.

(b)

All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.  

(c)

All references to Borrower or Lender pursuant to the definitions set forth in
the recitals hereto, or to any other person herein, shall include their
respective successors and assigns.  





-5-




--------------------------------------------------------------------------------

 




(d)

Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Loan Documents, and (ii)
references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

11.

Notices.  All notices, requests and demands hereunder shall be in writing and
deemed to have been given or made:  if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing.  All notices, requests and demands upon the parties
are to be given to the following addresses (or to such other address as any
party may designate by notice in accordance with this Section):

If to Borrower:

Ecosphere Development Company LLC

3515 SE Lionel Terrace

Stuart, FL 34997

Attn: Manager

Telephone No.: 772-287-4846

Fax: 772-781-4778

If to Lender:

________________

________________

________________

Telephone No.: _____________

Fax: _______________




12.

Miscellaneous.




(a)

Partial Invalidity.  If any provision of this Note is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
Note as a whole, but this Note shall be construed as though it did not contain
the particular provision held to be invalid or unenforceable, reformed as
provided in Section 4 hereof if appropriate, and the rights and obligations of
the parties shall be construed and enforced only to such extent as shall be
permitted by applicable law.

(b)

Successors.  This Note and the other Loan Documents shall be binding upon and
inure to the benefit of and be enforceable by Lender and Borrower and their
respective successors and assigns, except that Borrower shall not assign any of
its rights under this Note and the other Loan Documents without the prior
written consent of Lender.  Any such purported assignment without such express
prior written consent of Lender shall be void.  Lender may assign all or a
portion of the rights and Obligations evidenced by this Note at any time, each
of which assignees shall become a party to this Note as a lender by execution of
an assignment and




-6-




--------------------------------------------------------------------------------

 




acceptance and to the extent that rights and Obligations hereunder have been
assigned to such assignee pursuant to such assignment and acceptance such
assignee shall have the rights and Obligations of Lender hereunder and the
assigning Lender shall, to the extent that rights and Obligations hereunder have
been assigned by it pursuant to such assignment and acceptance, relinquish its
rights and be released from its obligations under this Note.  

(c)

Entire Agreement.  This Note, the other Loan Documents, any supplements hereto
or thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Note and any schedule or exhibit hereto, the terms of this Note shall govern.

(d)

Prepayment.  This Note may not be prepaid in whole or part at any time.

(e)

Setoff.

Upon the occurrence and during the continuation of any Event of Default, Lender
shall have the right, but not the obligation to setoff against this Note any
monetary obligations owed by Lender to Borrower, if any.

13.

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver; Notice

(a)

The validity, interpretation and enforcement of this Note and the other Loan
Documents and any dispute arising in connection herewith or therewith shall be
governed by the internal laws of the State of Washington (without giving effect
to principles of conflicts of law).

(b)

Borrower irrevocably consents and submits to the non-exclusive jurisdiction of
the Washington State Courts located within Seattle, Washington and the United
States District Court located therein, and waives any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Note or any of the other Loan Documents or in any way in connection
with or related or incidental to the dealings of Borrower and Lender in respect
of this Note or any of the other Loan Documents or the transactions related
hereto or thereto, in each case whether now existing or hereafter arising, and
whether in contract, tort, equity or otherwise, and agrees that any dispute
arising out of the relationship between Borrower and Lender or the conduct of
such persons in connection with this Note or any of the other Loan Documents
shall be heard only in the courts described above (except that Lender shall have
the right to bring any action or proceeding against Borrower or any of its
property in the courts of any other jurisdiction which Lender deems necessary or
appropriate in order to realize on such assets or to otherwise enforce its
rights against Borrower or any of its property).

(c)

Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at Lender’s option, by service upon Borrower in any other manner
provided under the rules of any such courts.  Within thirty (30) days after such
service, Borrower shall appear in answer to such process, failing which Borrower
shall be deemed in default and judgment may be entered by Lender against
Borrower for the amount of the claim and other relief requested.




-7-




--------------------------------------------------------------------------------

 




(d)

BORROWER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION:

(i)

ARISING UNDER THIS NOTE AND/OR THE OTHER LOAN DOCUMENTS, OR

(ii)

IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN
BORROWER AND LENDER IN RESPECT OF THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
 BORROWER AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY.

BORROWER HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE AND THE
OTHER LOAN DOCUMENTS ARE A PART IS A COMMERCIAL TRANSACTION, AND HEREBY
VOLUNTARILY AND KNOWINGLY WAIVES SUCH RIGHTS AS IT MAY HAVE TO NOTICE AND/OR
HEARING UNDER ANY APPLICABLE FEDERAL OR STATE LAWS PERTAINING TO THE EXERCISE BY
LENDER OF SUCH RIGHTS AS THE LENDER MAY HAVE REGARDING THE RIGHT TO SEEK
PREJUDGMENT REMEDIES AND/OR DEPRIVE BORROWER OF OR AFFECT THE USE OF OR
POSSESSION OR ENJOYMENT OF BORROWER’S PROPERTY PRIOR TO THE RENDITION OF A FINAL
JUDGMENT AGAINST BORROWER.  BORROWER FURTHER WAIVES ANY RIGHT IT MAY HAVE TO
REQUIRE LENDER TO PROVIDE A BOND OR OTHER SECURITY AS A PRECONDITION TO OR IN
CONNECTION WITH ANY PREJUDGMENT REMEDY SOUGHT BY LENDER, AND WAIVES ANY
OBJECTION TO THE ISSUANCE OF SUCH PREJUDGMENT REMEDY BASED ON ANY OFFSETS,
CLAIMS, DEFENSES OR COUNTERCLAIMS TO ANY ACTION BROUGHT BY THE LENDER.

(e)

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.




14.

Definitions.  For purposes of this Note, the following terms shall have the
respective meanings given to them below:

“Business Consulting Agreement” shall mean that certain Business Consulting
Agreement dated as of the date hereof by and between Borrower and the Lender, as
amended, restated, supplemented and/or otherwise modified from time to time.

“Business Day” shall mean any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of New York, so long as it is a day on which Lender is open for the
transaction of business.

“Collateral” shall mean the “Collateral” as defined in the Security Agreement.

“Default” shall mean the occurrence of an event that would be an Event of
Default but for the passage of time or the giving of notice, or both.




-8-




--------------------------------------------------------------------------------

 




“Grower Agreements” means the Sublease Agreement, the Equipment Lease Agreement,
the Technology License Agreement and the Ecosphere Development Company
Consulting Services Agreement (collectively the “Grower Agreements”), each dated
June 22, 2016 and between Borrower and Galaxy Groves, LLC, a Washington limited
liability company (“GG”).

“Loan Documents” shall mean, collectively, this Note, the Note Purchase
Agreement, the Business Consulting Agreement, the Security Agreement and all
other notes, guarantees, security agreements, deposit account control
agreements, investment property control agreements, intercreditor agreements and
all other agreements, documents and instruments now or at any time hereafter
executed and/or delivered by Borrower in connection with this Note.

 “Note Purchase Agreement” shall mean that certain Note Purchase Agreement dated
as of the date hereof by and between Borrower and Lender, as amended, restated,
supplemented and/or otherwise modified from time to time.

 “Obligations” shall mean any and all loans and all other obligations,
liabilities and Indebtedness of every kind, nature and description owing by any
or all of Borrower to Lender that arises under this Note and/or any of the other
Loan Documents, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, whether now existing or hereafter arising, whether arising before,
or after the commencement of any case with respect to Borrower under the United
States Bankruptcy Code, or any similar statute (including the payment of
interest and other amounts which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in such case), whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, or secured or unsecured.  For the avoidance of doubt,
Obligations includes all payments required under the Business Consulting
Agreement between the date of the Agreement and its termination date, January 1,
2048.

“Person” or “person” wherever used herein shall mean any individual, sole
proprietorship, partnership, corporation (including, without limitation, any
corporation which elects subchapter S status under the Internal Revenue Code of
1986, as amended), limited liability company, limited liability partnership,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

“Security Agreement” shall mean that certain Security Agreement dated as of the
date hereof by and between Borrower and Lender, as amended, restated,
supplemented and/or otherwise modified from time to time.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Washington, and any successor statute, as in effect from time to time (except
that terms used herein which are defined in the Uniform Commercial Code as in
effect in the State of Washington on the date hereof shall continue to have the
same meaning notwithstanding any replacement or amendment of such statute).

[Remainder of Page Intentionally Left Blank]





-9-




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered as of the day and year first above written.




WITNESS

 

ECOSPHERE DEVELOPMENT COMPANY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Dennis McGuire, Sr.

 

 

 

Title: Chief Executive Officer of

 

 

 

Ecosphere Technologies, Inc., Sole Member










STATE OF FLORIDA

)

) ss.:

COUNTY OF MARTIN

)




On the ____ day of June in the year 2016 before me, the undersigned, personally
appeared Dennis McGuire, Sr., personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity as Chief Executive Officer of Ecosphere Technologies, Inc., sole member
of Ecosphere Development Company LLC.







____________________________

Notary Public











































-10-


